Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 10-14 discloses limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 10-14, processer configured to is considered to read on Fig. 1 processor 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent 11,189,320 (hereinafter ‘320).  Claims 1-7 and 10-12 of the instant application are rejected over Claims 1-7 and 8-10, respectively, of ‘320. Claims 8, 9, 13, 14, 15 of the instant application are rejected over Claims 12, 1, 8, 13, 11, respectively, of ‘320.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not worded identically, they are not patentably distinct from each other because they claim the same invention.

Claims 1-7, 9-13, 15 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent 10,734,027 (hereinafter ‘027). Claims 1-7 and 10-12 of the instant application are rejected over Claims 1-7 and 8-10, respectively, of ‘027. Claims 9, 13 15 of the instant application are rejected over Claims 1, 8, 11, respectively, of ‘027.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not worded identically, they are not patentably distinct from each other because they claim the same invention.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (LUO, US Pub. No.: 2012-0154684; IMAGAWA, US Pub. No.: 2013-0093923; GUO, US Pub. No.: 2017-0264934) does not teach nor suggest in detail the limitations: 
“A method for media processing, comprising: providing at least one media asset source selected from a media asset sources library, the at least one media asset source comprising at least one source video, via a network or client device, wherein the at least one source video comprises a plurality of source video frames; receiving via the network or the client device a media recording comprising a client video, wherein the client video comprises a plurality of client video frames and wherein the frame rate or bit rate of the at least one source video is different from the frame rate or bit rate of the client video; parsing the client video and the source video, respectively, to the plurality of client video frames and the plurality of source video frames; identifying at least one face image in at least one frame of the plurality of source video frames and at least other face image in at least one frame of the plurality of client video frames using a face detection method; superposing one or more markers on the identified at least one face image in the at least one frame of the plurality of source video frames; processing said client video frames and said source video frames using an editing module and an analyzer module to fit the size or shape of elements in said client video frames to the size or shape of elements in said source video frames; mixing said processed client video frames with said source video frames, using a mixing module, to yield a mixed media asset, wherein said mixing comprising: filtering the new mixed media asset using a filter generator module, wherein said filtering comprises matching the frame rate or the bit rate of the processed client video frames to the frame rate or bit rate of the plurality of the source video frames; and grouping the processed client video frames of the plurality of client video frames to yield a mixed and coherent media asset”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LUO does not teach or suggest in detail a method for media processing by providing at least one media asset source selected from a media asset sources library, nor does the prior art disclose client video comprising a plurality of client video frames whereby the frame rate or bit rate of the at least one source video is different from the frame rate or bit rate of the client video.  The prior art is silent as to processing client video frames and source video frames by editing or analyzing to fit the size or shape of elements in said client video frames to the size or shape of elements in said source video frames, as well as silent as to mixing the processed client video frames with the source video frames to yield a mixed media asset.  Finally, the prior art does not teach filtering the new mixed media asset using a filter generator module by matching the frame rate or bit rate of the processed client video frames to the frame rate or bit rate of the plurality of client video frames, or grouping the processed client video frames of the plurality of client video frames to yield a mixed and coherent media asset as presented by the Applicant.  
LUO only teaches a method for media processing by providing a media asset source comprising at least one source video, via a network or client device, wherein the at least one source video comprises a plurality of source video frames.  The prior art also discloses receiving via the network or the client device a media recording comprising a client video recorded by a user of the client device, parsing the client video and the source video, respectively, to the plurality of client video frames and the plurality of source video frames, and identifying at least one face image in at least one frame of the plurality of source video frames and at least other face image in at least one frame of the plurality of client video frames using a face detection method.  Finally, the prior art teaches superposing one or more markers on the identified at least one face image in the at least one frame of the plurality of source video frames.  The closest NPL SHIH (SHIH, “Face detection using discriminating feature analysis and support vector machine video”, 2004) is directed towards identifying at least one face image in at least one frame of the plurality of source video frames and at least other face image in at least one frame of the plurality of client video frames using a face detection method in a client network environment but is silent as to at least processing client video frames and source video frames using an editing module and an analyzer module to fit the size or shape of elements in said client video frames to the size or shape of elements in said source video frames, mixing the processed client video frames with the source video frames using a mixing module to yield a mixed media asset, filtering the new mixed media asset using a filter generator module by matching the frame rate or the bit rate of the processed client video frames to the frame rate or bit rate of the plurality of client video frames, and silent to grouping the processed client video frames of the plurality of client video frames to yield a mixed and coherent media asset
Whereas, as stated above, Applicant’s claimed invention claims a method for media processing comprising providing at least one media asset source selected from a media asset sources library, and client video comprising a plurality of client video frames whereby the frame rate or bit rate of the at least one source video is different from the frame rate or bit rate of the client video.  The invention claims processing client video frames and source video frames using an editing and analyzing to fit the size or shape of elements in said client video frames to the size or shape of elements in said source video frames, as well as mixing the processed client video frames with the source video frames, using a mixing module, to yield a mixed media asset.  Finally, the claimed invention recites filtering the new mixed media asset using a filter generator module by matching the frame rate or the bit rate of the processed client video frames to the frame rate or bit rate of the plurality of client video frames, and grouping the processed client video frames of the plurality of client video frames to yield a mixed and coherent media asset. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed, but for any double patenting rejections contained herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481